Citation Nr: 1007755	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a cerebral vascular 
accident (claimed as stroke), as secondary to headaches, 
nausea, fatigue, and stress.  

2. Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness. 

3. Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness. 

4. Entitlement to service connection for nausea (and/or 
gastroesophageal reflux disease (GERD)), claimed as due to an 
undiagnosed illness.  

5. Entitlement to service connection for stress, claimed as 
due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to July 1981 
and October 1990 to July 1991.  The latter period of service 
included a tour of duty in Southwest Asia during the Persian 
Gulf War, from November 1990 to June 1991.  The Veteran also 
had additional service in the Virginia Army National Guard 
from July 1980 to September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

Unfortunately, a remand is required in this case prior to 
further adjudication of this matter.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2009).

The Veteran alleges that he has migraine headaches, fatigue, 
nausea (GERD), and stress/depression, all as manifestations 
of an undiagnosed illness resulting from his period of active 
duty service from 1990 to 1991.  He is a Persian Gulf War 
Veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War. 38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  

He also believes that one or more of the 
symptoms/disabilities outlined above caused him to have 
multiple strokes; accordingly, he seeks service connection 
for stroke residuals on a secondary basis as well.  As 
explained below, additional development is necessary before 
these claims can be decided.  

For Persian Gulf War Veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection. 38 C.F.R. § 
3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability' include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
(i.e., link) between the claimed illness and service. 
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay 
persons are competent to report objective signs of illness. 
Id. See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

As the Court also acknowledged in Gutierrez, however, this 
presumption is rebuttable if there is affirmative evidence 
that an undiagnosed illness was not incurred in service or 
was instead caused by a supervening condition.

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known clinical diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is warranted. See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted." Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. § 
3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

In this case, the Veteran has not been provided with an 
appropriate examination in order to ascertain whether the 
conditions for which the he seeks service connection are at 
least as likely as not etiologically related to service, or 
whether any of the claimed disorders constitute a qualifying 
chronic disability under 38 C.F.R. § 3.317.  

The Board acknowledges that the Veteran was afforded a 
"general" VA examination in August 2007; however, as that 
VA examiner entirely failed to address the etiology of the 
Veteran's claimed disabilities and did not provide a clear 
opinion as to whether any of the claimed disorders 
constituted a "qualifying chronic disability," the Board 
finds that a new, comprehensive VA examination and opinion is 
required in this case.  Indeed, assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).

As for his claim for service connection for stroke residuals, 
the Veteran contends that this condition is secondary to his 
claimed headaches, fatigue, nausea, and/or stress.  Under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury. 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Allen v. Brown, 7 Vet. 
App. 439 (1995).

As entitlement to service connection for headaches, fatigue, 
nausea, and stress (all as due to an undiagnosed illness) are 
being remanded herein, and because these remanded issues 
could possibly be granted upon completion of the development 
sought, the outcome of the stroke claim may be affected.  For 
these reasons, the Board finds that the stroke residuals 
claim is inextricably intertwined with the other pending 
service connection claims and a decision will be deferred 
pending readjucation of those other claims.  This is in 
accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991), in which the Court recognized that inextricably 
intertwined claims should not be adjudicated piecemeal.  If 
and only if service connection is established for any of the 
claimed disabilities (i.e., headaches, fatigue, nausea, 
and/or stress), then the Veteran should be afforded a VA 
examination to determine if his stroke condition is related.  
It is note that the file contains objective documentation of 
stroke residuals, including left hemiparesis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Schedule the Veteran for the 
appropriate VA examination(s) in order to 
determine the etiology of his claimed 
headaches, fatigue, nausea, and 
depression/stress.  

The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, and for each 
of the Veteran's claimed disorders, the 
examiner is requested to answer the 
following questions:

a. Does the Veteran have a chronic (e.g., 
existing for six months or more) disorder 
pertaining to his headaches, fatigue, 
nausea, and/or stress/depression? 

b. If a chronic disorder is found, can 
such disorder be attributed to a known 
clinical diagnosis?  If not, the examiner 
should so state specifically.

c. For each known clinical diagnosis 
rendered in conjunction with the Veteran's 
claimed disorders, the examiner should 
provide an opinion as to whether there is 
a medical explanation for such illness and 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to the Veteran's 
periods of active duty service.

A complete rationale should be given for 
all opinions and conclusions expressed the 
report.

2.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims on appeal.  If the 
claims remain denied, the Veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC), and afforded the opportunity 
to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



